hUJNl-\

31

Case 1:18-Cv-01699-.]EB Document 12 Filed 11/28/18 Page 1 of 19

Case:l 118-cv-01699-JEB

 

 

 

 

 

 

 

 

 

RRN 701311309994244§4§46
E~'E 406 |Z,?_ OSi 05
UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF COLUMBIA [Washington, D.C.]
Case: l : l 8-cv-01699-JEB
Galiquogi' Dinah Deas Cadoche f/k/a Bridgette Chapman,
Aborigine American lndian, duly elected Chief
Of thnage-Ama Uwey Autochthon Peoples
of Sha'Kori Udotlvsv (Nation)
[115-18] 203rd street, Near Saim Albans Terricory,
State of NeW York Republic 18 U.S.C. 1151
eMail: ShaKoriUdotlvvaaw@Gmail.com
Phone:1.516.670.2972
Amended
q __ ALIEN TORT COMPLAINT
l ',_ f,`;.,' §j~; __] Jury Trial of “Status” Peers
§ ` _"3 l Demanded
f `:i
[ 1 .. _ ..J
An~ ;._- ‘,'», '.‘:.;~, _ .1.' 01 U)url

 

ll..".§)i.~'lri<*,*._f:z_.._,. " ':‘,`(:'1.1...'.'_1`:)12|

RE: Repatriation of Tribal Restricted Lands and Property known as Sha’Kori Udotlvsv Tribal
Lands [875] Shubert Street, Near Baldwin Ten'itory, New York Republic, 18 U.S.C. 1151

Plaintiff In Propria Persona,

 

1|Page
l\r(,\‘\ P¢\qE§

 

39
40

41

42
43

45
46
47
48
49

50
51
52
53
54
55

56
57
58
59

60
61
62
63
64
65
66

67
68
69
70
71
72
73

Case 1:18-Cv-01699-.]EB Document 12 Filed 11/28/18 Page 2 of 19

Case:l 118-cv-01699-JEB
RRN"'»‘O-l-B-l-I»SQUJDRMS.]§J_G

E'EL&O(O lY,L o§| OY

UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF COLUMBIA [Washington D.C.]

Case: l:18-cv-01699-JEB

 

Galiquogi Dinah Deas Cadoche, f/k/a Bridgette Chapman,
Amen'can Indian, duly elected Chief Minko of the thnage-Ama
Uweyv Autochthon Peoples of the ShaKori Udotlvsv (Nation)
[115~18] 203rd Street, Near Saint Albans Territory,

State of New York Republic 18 USC 1151

+1.516.670.2972

Plaintiff,
vs.

THE BANK OF NEW YORK MELLON FM

THE BANK OF NEW YORK AS TRUSTEES

FOR CERTIFICATE HOLDERS OF THE

CWABS H\IC., ASSET-BACKED CERTIFICATES,
SER[ES 2006-7, ET AL., AND ALL OTHERS

101 Barclay St., New York, NY 10286 and/or

225 Liberty St., New York, NY 10286;

Defendants

 

 

 

 

Amended
ALIEN TORT COMPLAINT

Jury Trial of “Status” Peers
Demanded

 

 

 

Z|Page

 

 

74
75

76

77

78

79

80

81

82

83

84

85

86

87

88

89

90

91

92

93

94
95

Case 1:18-cv-01699-.]EB Document 12 Filed 11/28/18 Page 3 of 19

Case: l : l 8-cv-01699-JEB
RRN-'J-Q-l-SHSDDDDHMSTTl-G

VERIFIED AMENDED COMPLAINT

Plaintiff, in Propria Persona, in full life, Galiquogi Dinah Deas Cadoche f/k/a Bridgette
Chapman, citizen and duly elected Chief Minko of thnage-Ama Uweyv Autochthon Peoples of
Sha'Kori Udotlvsv (Nation), (herein after referred to as the (“Plaintiff”) brings this Amended
E`E~ L\O(g \'LL OS\ U$
Alien Tort Claim,l RR#%-l-S-l-BGQOGHM§-l-§-Lo, before the United States District Court for the
District of Columbia under Article III Jurisdiction, in the spirit of peace and humility; as per
Honorable Judge J ames E. Boasberg’s Minute Order dated, November 7, 2018, citing Plaintiff’s
original 124-page [Tort] Complaint violates Fed. R. Civ. P. 8 (a)(l)2 and if she wishes to
proceed, she shall tile an Amended Complaint that does not exceed 40 pages by November 28,
2018; seeking remedy, alleging as follows: Environmental and Systernatic Racism, Trespass and
Human Rights Violation-Degradation, rooted in the abolishment of Plaintiff s Aborigine
Restricted Lands (airspace and Property Titles, as so established in original Alien Tort
Complaint. Noting, Amended Alien Tort [Complaint] is not intended to supersede, omit, and/or
change original Alien Tort [Complaint] filed July 16, 2018. Rather, to be in compliance with
Judge James E. Boasberg’s order, not to exceed 40-pages. Accordingly, Plaintiff, not being
learned in law/legalese humbly requests the UNITED STATES DISTRICT COURT FOR THE

DISTRICT OF COLUMBIA to relax the standards

Plaintiff is demanding a jury trial of equal “status” peers.

 

1 Amendment complaint is a revision of the original complaint, previously filed by plaintiff. Defendants are in
violation of their own governmental laws 28 U.S.C. § 1350.

2 Rule 8. General Rules of P|eading (a) C|aim For Re|ief. A pleading that states a claim for relief must contain: (1) a
short and plain statement of the grounds for the court’s jurisdictions, unless the court already has jurisdiction and
the claim needs no newjurisdiction support.

3|Page

96

97

98

99

100

101

102

103

104

105

106

107

108

109

110

111

112

113

114

115

116

117

118

Case 1:18-cv-01699-.]EB Document 12 Filed 11/28/18 Page 4 of 19

Case:l : 18-cv-0 l699-JEB
RR'N‘}G+B'I+SGOGS-HHS-lé+é

t':'._ LAO(.; 17,2, Q;‘l v)

I. Jurisdiction

“Indian Nations had always been considered as distinct, independent political communities,
retaining their original natural rights, as the undisputed possessors of the soil from time

immemorial (Supreme Court ChiefJustice John Marshall)! ”

The jurisdiction of the Court is invoked pursuant to lus_§<_)g§gs_breach of a peremptory
norm of international law, See Vill. of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S.
252, 264-68 (1977). Cf. RECHTSCHAFFEN & GAUNA, supra note 75, at 49-53 (discussing
racism as a cause of environmental justice problems) and where Petitioner has protected status of
the victim and is a member of a discrete and insular minority, United States v. Carolene Products
Co., 304 U.S. 144, 153 n.4 (1938). See also Edward J. Erler, Equal Protection and Personal
Rights: The Regime of the “Discrete and Insular Minority,” 16 GA. L. REV. 407 (1982), See,
e.g., Soc. and Econ. Rights Action Ctr. for Econ. and Soc. Rights v. Nigeria, Communication No.
155/96, African Commission on Human and Peoples’ Rights (2001), at paras. 44~48 (explaining
that Nigeria has an obligation to refrain from interfering with rights; to ensure that others respect
rights, and to fulfill its obligations under human rights regimes to protect rights and freedoms).
Relief may be awarded pursuant to Law of Nations;

This Court has venue of this action because the subject matter claims of (A)
environmental deprivations of human ri ghts, (B) particularly vulnerable racial communities, (C)
procedural environmental rights violations, (D) diversity of citizenship;

Plaintiff is an enrolled tribal member of the GVHNAGE AMA UWEYV tribe, et al., is
principle chief, and the principle place of operations is Nassau County, New York, and
DEFENDANTS are business operators, operating a commercial banking institution in New
York; additional DEFENDANTS and Status, as established in Original Alien Tort (pp

4|Page

119

120

121

122

123

124

125

126

127

128

129

130

131

132

133

134

135

136

137

138

139

140

Case 1:18-cv-01699-.]EB Document 12 Filed 11/28/18 Page 5 of 19

case:i;is£v-01699_JEB
Y`Wsi

26,32,39,45,53,58,64,66,68-73,77-78), are corporations and/or persons doing business as
government entities and/or representatives, thereof, in New York, county of Nassau, and (E)
Plaintiff’s foreign aborigine status claims falls within the venue of the District Court of the
United States, District of Columbia [Washington, D.C.], Comm. on Econ., Soc., and Cultural
Rights, General Comment No. 20, 11 2, U.N. Doc. E/C.12/GC/20 (July 2, 2009) (“Non-
discrimination and equality are fundamental components of international human rights law_”);
Declaration on Race and Racial Prejudice, U.N. Educational, Scientific and Cultural
Organization (UNESCO), 20th Sess., gen. conf., U.N. Doc E/CN.4/Sub.2/1982/2/Add.1, annex
V (Oct. 17, 1982) [hereinaiter UNESCO Declaration on Race]; Int’l Law Comm’n,
Fragmentation of International Law.' Dijj‘iculties Arising from the Diversification and Expansion
of lnternational Law, *33, U.N. Doc. A/CN.4/L.702 (July 18, 2006); Juridical Condition and
Rights of the Undocumented Migrants, Advisory Opinion OC-18/03, Inter-Am. Ct. H.R. (ser. A)
No. 18, 11 1 (Sep. 27, 2003) (Pesantes, J., concurring) (“[E]quality and nondiscrimination are
rights that form a platform on which others are erected”). Plaintiff’ s claims for relief also arise
under the Supremacy Clause of the United States Constitution, lndian Commerce Clause;

Plaintiff also makes claim under Federal and State common law and violation the Indian
Trade and Intercourse Act, 25 U.S.C.A. § 177 (the “Nonintercourse Act”), and that the purported
claims which allowed the fraudulently absconding of subject restricted lands (airspace and below
ground) and property by the Defendants as described herein and established forthwith original
Alien Tort filed July, 16, 2018, is without valid proof of title, valid Original Note, or ownership

rights superior to claims as this, which fall under the protections of 18 U.S.C. 1151. The CERD

reinforced this holding in 2005, finding that New Zealand discriminated against Indigenous

5|Page

v)

Case 1:18-cv-01699-.]EB Document 12 Filed 11/28/18 Page 6 of 19

case;i;is£v-oisQQ-JEB
§§NW€?TEO 31 V`S
141 Peoples by extinguishing the possibility of establishing customary titles, and failing to guarantee
142 a right of redress for that wrong;
143 Plaintiff asserts Defendants’ claim and U.S. Congressional ruling to extinguish aboriginal
144 title is systematic discrimination and resulting from acts of environmental racism. The CERD
145 also influenced the ruling in Mabo v. Queensland II, when the high court struck down the
146 doctrine of terra nullius, upon which, British claims to acquisition of Australia were based; the
147 Mabo cases have informed a number of other national high courts around the world, leading
148 them to recognize the validity of native title and adding to the level of acceptance of the
149 prohibition of environmental racism; Plaintiff’ s restricted lands (airspace and below ground) and
150 property and procedural rights suffer inequitably from careless non-compliant actions of

151 discriminatory interference committed by the Bank of New York, Defendants, et al., and all

152 others, systemically;

153

154 (EXPLANATION OF ARTICLE III)

155 NEW YORK DISTRICT COURTS LACK ARTICLE III JURISDICTION

156 In “CHAPTER S_DISTRICT COURTS” and ends with the paragraph below:

157 “HISTORICAL AND REVISION NOTES_” lf you were not sent pages 42 and 43 of Title 28
158 U.S.C., or if you have trouble reading or printing out these pages, you can also access Title 28

159 U.S.C. by going to https://law.iustia.coIn/codes/us/201l/title-28/part-i/chapter-5 . The Court is

 

160 invited to go there and read first §91 and then examine every other district court to find one

161 ordained and established under Article III;

162 The federal trial courts are universally, but erroneously thought to include all the territory

163 in the counties that comprise districts and divisions of the United States district courts. This

6|Page

Case 1:18-cv-01699-.]EB Document 12 Filed 11/28/18 Page 7 of 19

Case: 1:18-cv-01699-JEB
R

E§H°Zi§§""°°,”§-Z””M w
164 perception of the federal trial courts is the result of the quick read encouraged by those who
165 favor a strong, large, and powerful federal government Congress, on pages 42 and 43, must state
166 in its curiously cryptic way that the territorial composition of the district courts is only the
167 federal territory subject to the exclusive legislative power of Congress because that is true. The
168 statute law that establishes the federal district courts in the several states must confirm that the

169 territorial composition of the district consists only of federal territory or Title 28 U.S.C. and

170 could not have been enacted into positive law

171 Alaska and Hawaii are, today, states of the Union, but were territories on January 1,
172 1945, Washington D. C. is neither a territory nor a state, but is the product of “Cession of
173 particular States, and the Acceptance of Congress” as the seat of government Although it is
174 treated like a state, it is the “District” subject to the exclusive Legislation of Congress, pursuant
175 to Article I, Section 8, Clause 17. Puerto Rico is today, and was on January 1, 1945, a possession
176 of the United States and definitely not a state of the Union. The correct answer to the question
177 “What is the “territorial composition” of the districts and divisions by counties as of January 1,
178 1945?” is pursuant to Article I, Section 8, Clause 17, “all Places purchased by the consent of the

179 Legislature of the State in Which the same shall be.”

180 Based on no evidence at all, concerning the United States district court in Puerto Rico,
181 the entire American legal community is convinced that the federal trial courts in the several
182 states exercise Article III judicial power everywhere within those states. In one instance where
183 Congress appeared to ordain and establish an Article III United States district court in every
184 state; in 1959, Congress created an Article llI United States district court for Hawaii, but made
185 no provision for Article III judges, by specifically precluding the President from appointing
186 them. The Code specifically provides for territorial judges for the Hawaiian Article III court.

7|Page

Case 1:18-cv-01699-.]EB Document 12 Filed11/28/18 PageSof 19
Case: l 118-cv-01699-JEB
RMNJM&LBDDDDmGlé-lé`
EE eich 112. 09 di

187 Title 28 U.S.C.-_Judiciary and Judicial Procedure has been enacted into positive law so the
188 Code shows the same kinds of courts as are found in the statutes. Chapter 5 of Title 28 U.S.C._
189 District Courts consist of Sections 81 through 144. The names of all 50 states of the Union will
190 be found from Sections 81 to 131 and in addition in Section 88 will be found the District of

191 Columbia and in Section 119 Puerto Rico.

192 An example of fact: Title 28 U.S.C. is territorial law. This fact will be supported by
193 material found in the notes to §91. Those in federal litigation, or who are contemplating that
194 exercise, should be aware that legal justice is available only from courts that have judicial power.
195 Any litigant in any United States district court in any state of the Union is warned that these
196 courts have no Article III, Section 2 judicial power, whatsoever. The United States district courts
197 of the several states are not judicial courts and the judges that sit in those courts are not Article
198 III judges. Judges of these courts are appointed for life terms, but they obtain judicial powers
199 only when appointed to judicial courts with Article III power. The court is the equivalent of an
200 office. An office has power because the officer that occupies that office has duties to exercise in
201 that office. District courts and district court judges of the United States have been mistaken for
202 Article III courts and judges since the Judiciary Act of 1789. The mistaken belief that a court has
203 jurisdiction is sufficient to confer it when everyone is equally mistaken, but that jurisdiction

204 remains what it is and not what it is mistaken to be.

205 The names of the federal trial courts in the several states are labels and are fully
206 explained in the first sentence of the “Historical and Revision Notes” that are part of the law:
207 “Sections 81_131 of this chapter show the territorial composition of districts and divisions by
208 counties as of January l, 1945.” The subject matter of Chapter 5 of Title 28 U.S.C. is the
209 territorial composition of districts and divisions by counties as of January 1, 1945 of the courts

8|Page

Case 1:18-cv-01699-.]EB Document 12 Filed 11/28/18 Page 9 of 19

Case: l:lS-cv-01699-JEB
RRN.znis,i.igeeemm,
E.z 4@0> 12 1_ orr UY
210 named in Sections 81--131, which can only be the areas subject to the exclusive jurisdiction of
211 the United States_federal territory. These areas consist of places like the National Parks,
212 military bases, federal buildings, and federal courthouses. Crimes that occur on or in these
213 federal places are federal crimes, and the federal courts for the district are the proper forum for

214 trials of those crimes. Article III judicial power is not needed for those courts, and those courts

215 are certainly without such power. There is no room for legalistic interpretations of Chapter 5.

216 On January 1, 1945, the judicial districts of United States district courts had only one
217 thing in common_those judicial districts consisted of federal territory and some admiralty
218 jurisdiction for some coastal courts. Those common characteristic have not changed since then,
219 and even if they had, the January 1, 1945 date was to be used to reckon the federal territories
220 existing on a given date. The January 1, 1945 date is critical to understanding the United States
221 district courts territorial jurisdiction as consisting of federal territory as of a time in a span of
222 time. The first day of 1945 forces the mind to focus on that which can change within
223 geographical boundaries_federal territory, which can be increased by purchase and consent of

224 the Legislature of the State.

225 The only legislation, since the first judiciary act on September 24, 1789, to create an
226 Article IH United States district court is found in §91 of Title 28 U.S.C. That section documents
227 the change of a territorial court to an Article III court without actually giving the court Article III
228 judicial power. Nothing can be done to change the nature of these courts in the several states
229 without the direct intervention of Congress by legislation. A judge without judicial power can do
230 nothing to change the jurisdiction of the court where he presides. Any litigant or Petitioner in any
231 federal court proceeding who attempts to have the United States district court consider the issues
232 raised in this letter should be aware that the American Law Institute’s Restatement of Judgments

9|Page

Case 1:18-cV-01699-.]EB Document 12 Filed 11/28/18 Page 10 of 19

Case: l :lS-cv-01699-JEB
RRN'?GTSTTSOOOOTZ¢¢$TH 6

EE L\o(,~ 122. OS{ UY
233 holds that such a litigant is bound by the court’s ruling A federal judge sitting in a trial court in

234 any United States district court is without judicial power. While such an official can be a life-

235 tenured bureaucrat, such an official cannot be expected to rule other than administratively

236
237 UNITED STATES DISTRICT COURT IS A TERRITORIAL COURT UNDER COLOR OF LAW
238 No United States district court in any state may lawfully exercise Article III court power.

239 The lawful jurisdiction of the federal district court or courts is limited to those places where
240 Congress has exclusive jurisdiction. It is also clear that federal judges and federal courts have
241 been used in the past by the federal government to control those persons opposed to the
242 usurpation of power by the national government The federal courts known as United States
243 District Courts are federal and territorial in that these courts implement administrative law on

244 territory exclusively under the jurisdiction of the United States of America.

245 United States district courts are being used by Congress primarily to prevent the rendition
246 of law and equity in national courts by masquerading as Article III courts. These courts are
247 incapable of achieving justice because they are not Article III courts. Generally speaking, we
248 have a federal government that consists of a Congress of the United States, a President of the
249 United States and district courts of the United States, Muse there is one in Hawaii and one is
250 Washington D. C.; The true nature of the government of the United States of America is
251 libertarian Very few of the “Posterity of the People” that ordained and established the
252 Constitution are aware that the loose confederation of state governments that became the United

253 States of America is a true libertarian government;

254 The purpose of the Constitution was to establish and limit government to the purposes for

255 which it was established. Unfortunately, the Congress has very effectively used the mechanisms

10|Page

Case 1:18-cV-01699-.]EB Document 12 Filed11/28/18 Page 11 of 19
Case:l:lB-cv-01699-JEB
RRN"/O-l-Sl~l-Z(-)(-)GOM-lil_é
65 ace 1'_1,;_ 031 03

256 in the Constitution to limit the third branch of the national government to the people’s detriment
257 Congress has intentionally failed or refused to provide Article IH courts in the several states. The
258 present intent of the federal government is to subject citizens of the several states to its
259 administration Most, if not all people who find themselves, in a federal court, are not aware that

260 court has no Article III judicial power;

261 Individuals appointed to United States district courts are permitted to believe that they are
262 Article III judges because they are appointed for life. These individuals are actually urged by the
263 other two branches of federal government to act like Article III judges. Article IlI judicial power
264 imposes self-restraint on judges. Only judges appointed to Article III courts may exercise the
265 judicial power of the United States found in Article III, Section 2. Judicial power imposes
266 restraints on the judges that have it and that serves as some protection from judicial abuse. All
267 justices appointed to the Supreme Court of the United States are genuine Article III judges, and
268 the ATS is established under Article III jurisdiction, therefore Jus Cogens claims can only be

269 heard by an Article III Court

270 The rigidity of the non-judicial court is the result of the tight rein that the Congress
271 maintains over the personnel and business of non-Article III courts to solely achieve
272 congressional purposes. Galiquogi Dinah Deas Cadoche, an American aborigine chooses this
273 venue of Article III. The Constitution is a limitation on Congress, The Constitution grants to
274 Congress power to create courts by exercising three different powers. At various times in the
275 history of this country Congress has created courts using these various powers under Article I,

276 Article III, and Article IV of the Constitution:

277 1. The Congress shall have power. . . To constitute Tribunals inferior to the Supreme Court;

11|Page

Case 1:18-cV-01699-.]EB Document 12 Filed 11/28/18 Page 12 of 19
Case: l : l 8-cv-0 l 699-JEB

RM+si-iaumwsi§ia
EE q@(¢ lZL 031 03

278 2. The judicial power of the United States shall be vested in one Supreme Court and such
279 inferior Courts as the Congress may from time to time ordain and establish;

280 3. The Congress shall have Power to dispose of and make all needful Rules and Regulations
281 respecting the Territory or other Property belonging to the United States;

282 There should be no confusion as to the difference between Article III courts and those

283 courts that are not Article III courts. Article III district courts are not territorially different from
284 the tribunals inferior to the Supreme Court that Congress may constitute pursuant to Article I
285 Federal courts do not extend their judicial districts beyond federal territory. Article III courts are
286 “territorial courts” that may exercise the judicial power of the United States_Article I and IV

287 courts have no such power

288 Congress has established Article IlI district courts in Hawaii and the District of
289 Columbia. The 2 district courts of the United States that were ultimately pronounced ordained
290 and established by Congress pursuant to Article III of the Constitution are the only ones that can
291 exercise the judicial power of the national government which employs the Congressionally

292 mandated Alien Tort Statute and Law of Nations, J us Cogens claims;

293 Because of Article 4-Congress can make law locally or nationally, and it must be
294 presumed that law enacted by Congress is territorial in scope rather than national, Foley Bros.
295 Inc. v. Filardo 336 U.S. 281 (1949), unless a contrary intent is shown in the legislation itself, the
296 legislation creating the district court for Hawaii is a clear example of the presumption and an

297 example of a national legislative intent to create an Article III court;

298 Congress has provided that territorial Title 28 U.S.C. judges are appointed to the United

299 States district court for the district of Hawaii, and are to be appointed to an Article III court The

12|Page

Case 1:18-cV-01699-.]EB Document 12 Filed 11/28/18 Page 13 of 19

Case: l : l 8-cv-01699-JEB
RRN'mmmoorz#&rs-is

EE ads m 031 vi
300 district judges for the district of Hawaii are specifically to be appointed by the President pursuant

301 to sections 133 and 134 of title 28, United States Code, as officers of the United States but not as
302 judges of an Article III court. These two sections are also to be used in appointing any of 7
303 judges of the Puerto Rico district should a vacancy occur there. It can be deduced that

304 appointment pursuant to § 133 and 134 of Title 28, will always produce territorial judges

305 The Hawaii judicial district established in § 91 of the Judicial Code of 1948 was a
306 territorial court Section 9 (a) above clearly indicates that prior to the admission to statehood, the
307 United States District Court of Hawaii was not a true United States court established under
308 Article III of the Constitution to administer the judicial power of the United States, Balzac v.
309 Porto Rico, 258 U.S. 298, 312 (1922). In Balzac, Chief Justice William Howard Taft stated that
310 United States District Court for Arecibo, Porto Rico, as Puerto Rico was known then, “created by
311 virtue of the sovereign congressional faculty, granted under Article IV, § 3, of that instrument, of

312 making all needful rules and regulations respecting the territory belonging to the United States”

313 Puerto Rico is the Commonwealth of Puerto Rico and it has not been incorporated into
314 the United States though its inhabitants are United States ?i:itizens. T he inclusion of Puerto Rico
315 in Chapter 5 as § 119 does not make the district court for Puerto Rico an Article Il] court because
316 Puerto Rico has not been incorporated into the Union. Puerto Rico fits comfortably among the

317 names of the 50 states because the geographical areas are nrini federal territories or federal

318 enclaves

319 Onlv Hawaii has an Article III district court and that court cannot function as one. No

 

 

320 other state has an Article III court The federal district courts of Rhode Island fall squarely within

321 the mold of the federal courts of the 49 states that have no Article Ill district courts, Examination

13|Page

Case 1:18-cV-01699-.]EB Document 12 Filed 11/28/18 Page 14 of 19

Case: l :lS-cv-01699-JEB
RRN*?Q-l-$l.l$l]i).(]DlZ£lAil.§.l.§

EE 406 IZz.- 03`( or
344 Alien Tort Statute, Environmental Racism jurisdictional claims. The proper venue for addressing

345 Plaintiff" s claims is in the District Court of the United States, in the “District of Columbia”.

346 Plaintiff makes claim of Defendants’ violations of the International Covenant on
347 Economic, Social and Cultural Rights (ICESCR) and the Universal Declaration of Human Rights

348 (UDI-[R)

349 Plaintiff claims against Defendants for trespass, denial of right to property, official
350 oppression and fraud; unlawhil liens and encroachment on tribal property and lands; Plaintiff is
351 denied the free unencumbered right to use lands and property for tribal commerce and
352 ceremonial affairs, and cultural gatherings in violation of Plaintiff`s rights to own, develop, and
353 use traditional lands and resources; Plaintiff has suffered insurmountable human rights violations
354 as a consequence of land rights violations and environmental degradation, which are inseparable
355 from the tactics now employed by Defendants under the color of a legal banking transaction; as
356 well, color of the law-conspired by corporate government agencies and/or their representatives
357 Plaintiff is demanding that the Bank of New York provide proof that it owns said property (See
358 Alien Tort filed July 16, 2018, Prayer of Relief, pp 110-120)

359

360 I. Parties

361 PLAINTIFF

362 Comes now Plaintiff Sui Juris, Galiquogi Dinah Deas Cadoche, of the GVHNAGE-AMA

363 UWEYV tribe, et al., being competent to state matters included in this Alien Tort Complaint,
364 having knowledge of the facts, and declaring to the best of Plaintiff’s knowledge, the statements

365 made in this affidavit are true, correct, and not misleading

15|Page

Case 1:18-cV-01699-.]EB Document 12 Filed 11/28/18 Page 15 of 19

Case:l 118-cv-01699-JEB
RRN"|'O‘!'S!'I'SOOOOTZM'S"!'§M
tie 406 11a <>3' \)i

322 of copies of all the Statute Laws described in the annotations to all the Chapter 5 sections of Title
323 28 that establish district courts in the states and Hawaii reveals that Hawaii has the only Article
324 III district court Citizens have a duty to discover the true authority of those claim government

325 power.

326 The use of the term, “district courts of the United States” refers to Article III courts,
327 There are no more than two “district courts of the United States.” There is no doubt that the
328 district court for Hawaii is an Article III court_that’s one. The § 88 court for the District of
329 Columbia is another. The Historical and Revision Notes to that section makes it clear that the
330 District of Columbia district court is a constitutional court established and ordained under Article
331 III. The existence of at least two “district courts of the United States” permits the general usage

332 of language that refers to the “district courts of the United States” as Article lII courts

333 The United States Supreme Court in two cases: Balzac v. Porto Rico, 258 U.S. 298
334 (1921) and Mookini v. United States, 303 U.S. 201 (1938) made it clear that a “district court of
335 the United States” described a court created under Article III and a “United States district
336 court” described a territorial court. The former identified a constitutional court of the United
337 States exercising the judicial power of the United States and the latter merely identified a court

338 for a district of the government of the United States

339
340 CONCLUSION
341 The United States district courts are territorial and without judicial power. This has been

342 so since the Judiciary Act of 1789. As such, the United states District Court for the District of

343 New York or any other state, lacks the jurisdiction to properly address Plaintiffs Article III,

14|Page

366

367

368

369

370

371

372

373

374

375

376

377

378

379

380

381

382

383

384

385

386

Case 1:18-cV-01699-.]EB Document 12 Filed 11/28/18 Page 16 of 19

Case: l : l 8-cv-01699-JEB
'RM"?OTS`!"I‘$UUI'DTZW'I'§'}€

E`F. qc(o ila 031 vt

WHEREAS, thnage Ama Uweyv Autochthon Peoples of Sha'Kori Udotlvsv (the
“thnage-Ama Uweyv Tribe” et al.), is a sovereign and body politic, attached to the Treaty of
Camp Holmes-recognized and protected under the Foreign Sovereign Immunities Act (FSIA),
within the borders of the United States of America; being the sole rightful, title holder, and
owner of all related Aboriginal Land Titles and Deeds pertaining restricted lands (airspace and
below) and property known as [875] Shubert Street, Near Baldwin Territory, New York State
Republic, lndian Territory, 18 U.S.C. 1151; Galiquogi Dinah Deas Cadoche f/k/a Bridgette
Chapman (the “Plaintiff"), is a full-blooded Aborigine American lndian and natural citizen of
thnage-Ama Uweyv Autochthon Peoples of Sha'Kori Udotlvsv (Nation) duly elected Chief
Minko and Trust Authority, who, in 2014, deeded the restricted lands (airspace and below) and
property to the Tribe; having dual Foreign National citizenship as a non-resident inhabitant of,
said tribal restricted lands (airspace and below) and property', individually the heir of the “Deed”
as a Foreign National whose lands, culture, religious beliefs, and heritage have been taken and
dispossessed of unlawfully under the State of New York; in direct dissent of the Constitution of
New York 1777, Article XXXVI and Article XXXVII; as well, the Non-Intercourse Act (1809),
22 U.S.C. §177, et al and Federal lndian Trust Responsibility3;

“When any court violates the clean and unambiguous language of the Constitution, a fraud is
perpetrated and no one is bound to obey it, et al.,”4 as established in Alien Tort submitted to

Court on July 16, 2018 (pp 21-26)

 

3 Doctrine of Trust Responsibility: The federal lndian trust responsibility is a legal obligation under whih theUnited
States ”has charged itself with moral obligations of the highest responsibility and trust” toward lndian tribes
(Seminiole Nation v United States, 1942). Retrieved from Bureau of lndian Affairs (.gov)

4 Defendants are in violation of their own governmental laws State v. Sutton 63 Minn 167, 65 NW 262, 30 LRA 630

16|Page

Case 1:18-cV-01699-.]EB Document 12 Filed 11/28/18 Page 17 of 19

Case: l : l 8-cv-01699-JEB
R'IH€"fO'l'S~l-l~BQ(-)OO-IQAAS-l-S-l~é

EE got itc 09 \”
387 DEFENDANTS
388 Plaintiff repeats and re-alleges the forgoing paragraphs as it is fully set forth and referenced in
389 Alien Tort Complaint filed July 16, 2018. Upon information and belief; DEFENDANTS:
390 Corporation, Government Entities, and Representatives, thereof, lacked lawful standing
391 (jurisdiction) to cause Plaintiff’ s alienation from tribal restricted lands (airspace and below) and
392 property;
393
394 II. Nature of the Action
395 The question remains before the Court, as stated in Alien Tort filed July 16, 2018 (p7),' having its
396 foundation in judicial jurisdiction: personal, territorial, subject matter, pertaining the Aborigine
397 American Indian,' being foreign national citizens of a sovereign and body politic known as an
398 Aborigine American lndian Tribe, inhabitants within the borders of the United States; having
399 their unalienable rights given them by the CREATOR to hold Aborigine Land and Property Titles
400 to the lands and property bestowed upon Aborigines by said CREATOR void of alienation of said
401 property by U.S. governmental agencies and other Corporate entities-lndian Nations and the
402 United States government having sovereign-to-sovereign relation established by treaties,
403 agreements acts of Congress, and court decisions; being protected under International treaties
404 and laws.
405 Plaintiff owns original title to restricted lands (airspace and below) and property listed at
406 "Longitude 41.177971 Latitude 73.142608, SECTION 36, BLOCK 451, LOT 519, also
407 described as [875] Shubert Street, near North Baldwin, New York Republic, 18U.S.C. 1151. The
408 property was originally purchased by Plaintiffs Bridgette Chapman and Michael Chapman, and

409 in following cultural tradition the restricted lands (airspace and below) and property was

17|Page

Case 1:18-cV-01699-.]EB Document 12 Filed 11/28/18 Page 18 of 19

Case: l: 18-cv-01699-JEB
RRN 7.01-8-1-130(-)00-1-244»5-1-5-16

EE' 408 IZL o 5" W/

410 transferred to the GVHNAGE AMA UWEYV tribe, et al., and has remained in GVHNAGE
411 AMA UWEYV tribe, et al., ownership for more than three years;

412 On or about July 25, 2017, Plaintiffs received notice that claims were filed by the Bank of
413 New York Mellon, DEFENDANTS, to begin a process of liens; ultimately, taking private lands
414 and property of the Plaintiff, selling Plaintiff"s said restricted lands (airspace and below) and
415 property without authority or right to the restricted lands (airspace and below) and property at
416 issue. DEFENDANTS have instituted claims which have and are violating international law and
417 the Constitution for the United States of America, which protects the rights of lndians in
418 America;

419 Plaintiff has tried to complain and file the required protections for Plaintiffs tribal
420 restricted lands (airspace and below) and property, but the state of New York has repeatedly
421 refused to provide services which respect and provide diversity options for American Aborigine
422 people in the state, as required by federal law. For more three years, Plaintiff" s complaints have
423 been ignored and Plaintiff seeks remedy with the Article III court for relief. Plaintiff seeks
424 Article III relief due to the fact that the legislative federal court of New York is influenced by the
425 legislative body of that state and the District Court of the United States is not influenced or
426 obligated to that legislative arena. Plaintiff is a foreign national and demands Article III

427 constitutional protection against deprivation and theft of tribal restricted lands (airspace and

428 below) and property;
430

431

18|Page

Case 1:18-cV-01699-.]EB Document 12 Filed 11/28/18 Page 19 of 19

Case: l '. l 8-cv-01699-JEB
RRN-BTS-H§DDOO~l-ZMS-l-$LE.

55 slot /2,; cri w
432 EMEDY

433 Plaintiff seeks, states, and reiterates remedy sought as cited in Alien Tort Complaint filed July
434 16, 2018, pp 102-1042 immediate repatriation of tribal restricted lands and property, appropriate
435 reparations and an injunction against DEFENDANTS to cease and desist all future actions
436 against Plaintiff, return of clean title, et al;

437

438 WHEREFORE, as stated in Alien Tort submitted, July 2018, Plaintiff demands judgment
439 against all DEFENDANTS for injunctive relief and actual, special, compensatory damages,
440 attomeys' fees and costs of the litigation, et al; as per request in Alien Tort Complaint filed
441 July 16, 2018, ALL EXHIBITS, THEREOF, ARE ADOPTED IN AMENDED COMPLAINT

442

443

444

445 Plaintiff,

446 ln Propria Persona
447 ln Full Life

448
449
450
451
452
453
454
455 _ --
456 _ - 1 , - .. i/"

457 Galiquggt€ailoche, Chief Minko fMa§Hdgem-Chaprlian

458 thnage-Ama Uweyv Autochthon Peoples of the ShaKori Udotlvsv (Nation)
459
460

 

 

19|Page

 

